Greek, J.
delivered the opinion of the court.
The bequest in this will to ££A. Perkins to her and the heirs of her body lawfully begottten,” if applied to realty, would create an entail. The rule of law is, that whenever' the words of a bequest, if applied to realty, would create an entail, when applied to personalty, vest the absolute interest in the first taker. The words in this will being applied- to personalty vested the entire interest in Mrs. Perkins. The decree of the court below must therefore be affirmed.
Decree affirmed.